Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement is dated as of November 12, 2007, by and
among NewStar Financial, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

WHEREAS, the Purchasers desire to purchase and the Company desires to sell, upon
the terms and conditions stated in this Agreement, up to a maximum of
$125,000,000 of the Company’s Common Stock (as defined below); provided,
however, that (i) the purchase by the Purchasers and the sale by the Company to
such Purchasers of that number of shares that exceed 19.99% of the shares of
Common Stock outstanding immediately prior to any issuance of Common Stock
contemplated hereunder (the “Excess Securities”) and (ii) the purchase by any
Purchaser and the sale by the Company to such Purchaser and its Affiliates of
any shares of Common Stock to (and only to) the extent that such Purchaser and
its Affiliates would thereafter own a number of shares of Common Stock (assuming
the exercise in full by such Purchaser of such securities of the Company that
are convertible into or exercisable for shares of Common Stock) in excess of
19.99% of the then outstanding shares of Common Stock (together with the Excess
Securities, the “Second Closing Securities”), shall be subject to the
Stockholder Approval (as defined below).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.



--------------------------------------------------------------------------------

“Agreement” means this Securities Purchase Agreement between the parties hereto
(including any exhibits and schedules hereto and the Disclosure Schedules) and
all amendments hereto made in accordance with the provisions of Section 5.5.

“Closing” shall have the meaning ascribed to such term in Section 2.1.

“Closing Date” means each of the Initial Closing Date and Second Closing Date.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants, stock appreciation rights, restricted stock units or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company Counsel” means Edwards Angell Palmer & Dodge LLP with offices located
at 111 Huntington Avenue, Boston, Massachusetts 02199.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Discussion Time” shall have the meaning ascribed to such term in
Section 3.2(f).

“Effective Date” means the date that the initial Registration Statement is first
declared effective by the Commission.

“Equity Incentive Plan” means (i) any equity incentive, stock option or similar
plan and (ii) any other agreement, arrangement, understanding or other document
pursuant to which the Company is obligated to grant or issue Common Stock or
Common Stock Equivalents to current or former employees in connection with their
services to the Company, in each case adopted or approved by a majority of the
non-employee members of the board of directors of the Company or a majority of
the members of a committee of non-employee directors established.

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(q).

“Excess Securities” shall have the meaning ascribed to such term in preamble to
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

2



--------------------------------------------------------------------------------

“Governmental Authority” shall have the meaning ascribed to such term in
Section 3.1(d).

“Initial Closing” shall have the meaning ascribed to such term in Section 2.1.

“Initial Closing Date” shall have the meaning ascribed to such term in
Section 2.1.

“Law” shall have the meaning ascribed to such term in Section 3.1(d).

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

“Lien” or Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Losses” shall have the meaning ascribed to such term in Section 4.8(a).

“Material Adverse Effect” means any circumstance, event, occurrence or
development that, individually or in the aggregate, would have or would
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document.

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Per Share Purchase Price” equals $10.00 (ten dollars), subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Common Stock that occur after the date of this
Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” means Citi.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Proxy Statement” shall have the meaning ascribed to such term in Section 4.7.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

 

3



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of all or part of the Shares.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Second Closing” shall have the meaning ascribed to such term in Section 2.1.

“Second Closing Date” shall have the meaning ascribed to such term in
Section 2.1.

“Second Closing Securities” shall have the meaning ascribed to such term in the
preamble to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Stockholders’ Agreement” means the Stockholders’ Agreement dated as of June 18,
2004 as amended by (i) the First Amendment thereto dated as of August 22, 2005
(ii) the Second Amendment thereto dated as of June 5, 2006 (iii) the Third
Amendment thereto dated as of December 12, 2006 and (iv) the Fourth Amendment
thereto dated as of March 26, 2007.

“Stockholder Approval” shall have the meaning ascribed to such term in
Section 4.7.

“Stockholder Meeting” shall have the meaning ascribed to such term in
Section 4.7.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder set forth opposite such Purchaser’s name on
Exhibit A-1 and Exhibit A-2 under the heading “Subscription Amount,” in United
States dollars and in immediately available funds.

“Subsidiary” and collectively, “Subsidiaries” means a subsidiary of the Company.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

4



--------------------------------------------------------------------------------

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, or
the New York Stock Exchange.

“Transaction Document” and collectively, the “Transaction Documents” means this
Agreement and the Registration Rights Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

“Transfer Agent” means The Bank of New York and any successor transfer agent of
the Company.

“U.S.” means the United States of America.

ARTICLE II.

PURCHASE AND SALE

2.1 Closings. Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and each Purchaser, severally and not jointly, agrees to
purchase at the Per Share Purchase Price (a) the Shares set forth opposite such
Purchaser’s name on Exhibit A-1 at a closing (the “Initial Closing”) to take
place at 10:00 a.m. (Eastern time) on the later to occur of (i) the twelfth
Trading Day after the date hereof and (ii) the first Trading Day following the
satisfaction or waiver of the conditions set forth in Section 2.3 of this
Agreement (other than those conditions that by their nature are to be satisfied
at the Initial Closing, but subject to satisfaction or waiver thereof) and
(b) the Shares set forth opposite such Purchaser’s name on Exhibit A-2 at a
closing (the “Second Closing” and, together with the Initial Closing, each a
“Closing”) to take place at 10:00 a.m. (Eastern time) on the third Trading Day
following the satisfaction or waiver of the conditions set forth in Section 2.3
of this Agreement (other than those conditions that by their nature are to be
satisfied at the Second Closing, but subject to satisfaction or waiver thereof).
The date on which the Initial Closing is to occur is referred to herein as the
“Initial Closing Date” and the date on which the Second Closing is to occur is
referred to herein as the “Second Closing Date.” The Company and each Purchaser
shall deliver the other items set forth in Section 2.2 deliverable at the
Closing. The Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.

2.2 Deliveries.

(a) On or prior to the Initial Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel dated as of the Initial Closing Date, in
the form of Exhibit C attached hereto;

(iii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver, on an expedited basis, a certificate evidencing
the number of its respective Shares as set forth opposite such Purchaser’s name
on Exhibit A-1 hereto, registered in the name of such Purchaser;

 

5



--------------------------------------------------------------------------------

(iv) the Registration Rights Agreement duly executed by the Company; and

(v) a certificate, dated as of the Initial Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 2.3(b)(i) and (ii).

(b) On or prior to the Second Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

(i) a legal opinion of Company Counsel dated as of the Second Closing Date, in
the form of Exhibit C attached hereto

(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver, on an expedited basis, a certificate evidencing
the number of its respective Shares as set forth opposite such Purchaser’s name
on Exhibit A-2 hereto, registered in the name of such Purchaser;

(iii) a certificate, dated as of the Second Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 2.3(b)(i) and (ii).

(c) Prior to each of the Initial Closing Date and the Second Closing Date,
respectively, the Company shall deliver to the custodian for each Purchaser a
certificate evidencing the number of its respective Shares, registered in such
names as set forth (i) opposite such Purchaser’s name on Exhibit A-1 hereto with
respect to the Initial Closing and (ii) as set forth opposite such Purchaser’s
name on Exhibit A-2 hereto with respect to the Second Closing.

(d) On or prior to the Initial Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

(i) this Agreement duly executed by such Purchaser; and

(ii) the Registration Rights Agreement duly executed by such Purchaser.

(e) On or prior to each of the Initial Closing Date and the Second Closing Date,
each Purchaser shall deliver or cause to be delivered to the Company such
Purchaser’s Subscription Amount to be purchased at such Closing as set forth on
Exhibit A-1 and Exhibit A-2, respectively, by wire transfer to the account as
specified in writing by the Company.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder with respect to each Closing with a
given Purchaser are subject to the following conditions being met:

(i) the representations and warranties of such Purchaser that are contained
herein and (A) that are qualified by materiality or Material Adverse Effect
shall be true when made and on the Initial Closing Date and the Second Closing
Date, respectively, (except for representations and warranties that speak as of
a specific date which shall be accurate as of such date), and (B) that are not
qualified by materiality or Material Adverse Effect shall be accurate in all
material respects when made and on each of the Initial Closing Date and the
Second Closing Date, respectively, (except for representations and warranties
that speak as of a specific date which shall be accurate in all material
respects as of such date);

 

6



--------------------------------------------------------------------------------

(ii) all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to each of the Initial Closing Date and Second Closing
Date shall have been performed;

(iii) the delivery by such Purchaser of the items set forth in Section 2.2(c)
and 2.2(d) of this Agreement;

(iv) no Law shall prohibit the consummation of the Closing; and

(v) with respect to the Second Closing Date only, the Company shall have
obtained the Stockholder Approval.

(b) The respective obligations of each Purchaser hereunder with respect to each
Closing are subject to the following conditions being met:

(i) the representations and warranties of the Company that are contained herein
and (A) that are qualified by materiality or Material Adverse Effect shall be
true when made and on the Initial Closing Date and the Second Closing Date,
respectively, (except for representations and warranties that speak as of a
specific date which shall be accurate as of such date), and (B) that are not
qualified by materiality or Material Adverse Effect shall be accurate in all
material respects when made and on each of the Initial Closing Date and the
Second Closing Date, respectively, (except for representations and warranties
that speak as of a specific date which shall be accurate in all material
respects as of such date);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to each of the Initial Closing Date and the Second Closing
Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) and
2.2(b) of this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

(v) from the date hereof to each of the Initial Closing Date and the Second
Closing Date, respectively, trading in the Common Stock shall not have been
suspended by the Commission or the Company’s principal Trading Market (except
for any

 

7



--------------------------------------------------------------------------------

suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg L.P.
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Shares at the Closing;

(vi) the Shares shall have been approved for listing on the Trading Market
subject to official notice of issuance;

(vii) no Law shall prohibit the consummation of the Closing;

(viii) with respect to the Initial Closing Date only, the Company receives funds
in an aggregate amount of at least $72,480,800, which amount includes at least
$17,395,390 from an unaffiliated Purchaser that does not currently hold Common
Stock;

(ix) with respect to the Second Closing Date only, the Company receives funds in
an aggregate amount of at least $52,519,200, which amount includes at least
$12,604,610 from an unaffiliated Purchaser that does not currently hold Common
Stock; and

(x) with respect to the Second Closing Date only, the Company shall have
obtained the Stockholder Approval.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation otherwise made herein that it expressly
claims to qualify and any other representation or warranty to the extent that
the relevance of the disclosed matter to that representation or warranty is
readily apparent, the Company hereby makes the following representations and
warranties to each Purchaser on the date hereof and on each Closing Date:

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. There are
no outstanding options or other rights to acquire from the Company or any
Subsidiary, or other obligation of the Company or any Subsidiary to issue, any
capital stock of or other equity interests in, or any securities convertible
into or exchangeable for any capital stock of or

 

8



--------------------------------------------------------------------------------

equity interests in, any Subsidiary. There are no outstanding obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any shares
of capital stock or other equity interests in any Subsidiary. Other than the
Subsidiaries, there are no other corporations, partnerships, joint ventures,
associations or other entities in which the Company or any Subsidiary owns, of
record or beneficially, any material direct or indirect equity or other interest
or any right (contingent or otherwise) to acquire the same.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority, including all necessary
governmental licenses, authorizations and permits, to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor any Subsidiary is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct its business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in a Material Adverse
Effect and no Proceeding has been instituted or, to the Company’s knowledge, has
been threatened by any Governmental Authority, in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its Board of Directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when executed and delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) require any consent (other
than the Stockholder Approval) or other action by any Person under, conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a

 

9



--------------------------------------------------------------------------------

default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, permit, license, order, judgment, injunction,
decree or other restriction (a “Law”) of any court or governmental,
administrative, regulatory or Trading Market authority to which the Company or a
Subsidiary is subject (each a “Governmental Authority”) (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.

(e) Filings, Consents and Approvals; Committee Approval. Assuming the accuracy
of the Purchasers’ representations and warranties set forth in Section 3.2, the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii) the filing
with, and the declaration of effectiveness by, the Commission of the
Registration Statement, (iii) filings with the Commission pursuant to Rule 14a-6
of the Exchange Act, (iv) application(s) and notification(s) to each applicable
Trading Market for the issuance and sale of the Shares and the listing of the
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws; and
(vi) with respect to the Second Closing, the Stockholder Approval (collectively,
the “Required Approvals”). A special committee of the Board of Directors has
(i) determined that it is advisable and in the best interest of the Company to
enter into this Agreement, (ii) approved the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
and (iii) resolved to recommend that the stockholders of the Company approve the
transactions contemplated hereby.

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement.

(g) Capitalization. The authorized capital stock of the Company consists of
180 million shares of capital stock, classified as (i) 50 million shares of
preferred stock, par value $0.01 per share, of which 25 million shares have been
designated Series A Convertible Preferred Stock, (ii) 120 million shares of
common stock, par value $0.01 per share, and (iii) 10 million shares of class A
common stock, par value $0.01 per share. As of September 30, 2007, there were
outstanding 36,254,443 shares of Common Stock, 1,452,656 warrants to subscribe
for an aggregate of 1,452,656 shares of Common Stock (all of which warrants were
exercisable) and employee stock options to purchase an aggregate of 3,353,279
shares of Common Stock (of

 

10



--------------------------------------------------------------------------------

which options to purchase an aggregate of 1,568,162 shares of Common Stock were
exercisable). Since September 30, 2007 through the date of this Agreement, other
than in connection with the issuance of shares of Common Stock pursuant to the
exercise of warrants or stock options outstanding as of September 30, 2007 and
employee stock options to purchase an aggregate of 15,000 shares of Common Stock
granted after September 30, 2007, there has been no change in the number of
outstanding shares of Common Stock or in the number of outstanding warrants or
employee stock options. Except with respect to certain registration rights
granted pursuant to the Stockholders’ Agreement, no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as described in this Section 3.1(g), as set forth in the SEC Reports,
pursuant to an Equity Incentive Plan or as a result of the purchase and sale of
the Shares as contemplated by this Agreement, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock or Common Stock Equivalents, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. There are no outstanding obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any shares
of Common Stock. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Except for the Required Approvals, no further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Shares.

(h) SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
as of the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period that the Company was required to file such materials) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company is not
aware of any event occurring on or prior to the Closing Date (other than the
transactions contemplated by the Transaction Documents) that requires the filing
of a Form 8-K after the Closing. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have

 

11



--------------------------------------------------------------------------------

been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Company is a party or to which the property or assets of the Company are subject
are included as part of or specifically identified in the SEC Reports.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof or on Schedule 3.1(i),
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities, except pursuant
to an Equity Incentive Plan (vi) the Company has not made any amendment to its
certificate of incorporation or bylaws (whether by merger, consolidation or
otherwise), (viii) neither the Company nor any Subsidiary has entered into any
settlement, or offer or proposal to settle, (x) any material Proceeding
involving or against the Company or any Subsidiary, (y) any stockholder
litigation or dispute against the Company or any of its officers or directors or
(z) any Proceeding or dispute that relates to the transactions contemplated by
the Transaction Documents. The Company does not have pending before the
Commission any request for confidential treatment of information.

(j) Litigation. There is no Proceeding pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, or other
Governmental Authority (collectively, an “Action”) which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any Subsidiary, nor any director or executive officer thereof,
is or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or executive officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its

 

12



--------------------------------------------------------------------------------

Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company, and neither the Company or any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good. No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or Governmental Authority, or (iii) is or has
been in violation of any Law, including without limitation all foreign, federal,
state and local laws applicable to its business and all such laws that affect
the environment, except in each case as would not have or reasonably be expected
to result in a Material Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate Governmental
Authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens (i) that do not materially affect the value of such property
and (ii) that do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance in all material respects. Neither the Company nor any
Subsidiary owns any real property.

(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which the Company and the
Subsidiaries are engaged. Neither

 

13



--------------------------------------------------------------------------------

the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

(p) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or pursuant to the Transaction Documents, none of the executive officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, executive
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
executive officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements and restricted stock unit agreements under any Equity Incentive Plan.

(q) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to it. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has disclosed, based on its most recent evaluation of internal
accounting controls prior to the date hereof, to the Company’s auditors and
audit committee (i) all significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. The Company has
established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected the
Company’s internal control over financial reporting. There are no

 

14



--------------------------------------------------------------------------------

outstanding loans or other extensions of credit made by the Company or any of
its Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. The Company has not, since the
enactment of the Sarbanes-Oxley Act, taken any action prohibited by Section 402
of the Sarbanes-Oxley Act.

(r) Certain Fees. Except as set forth on Schedule 3.1(r), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.

(s) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Trading Market.

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(u) Registration Rights. Except as set forth on Schedule 3.1(u), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is in compliance with all such listing and
maintenance requirements and the consummation of the transactions contemplated
by the Transaction Documents do not violate the Marketplace Rules of the Nasdaq
Stock Market.

(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate or articles of incorporation, bylaws (or other
organizational or charter documents) or the laws of its state of incorporation
that is or could become applicable to the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Shares and the Purchasers’ ownership of the
Shares.

 

15



--------------------------------------------------------------------------------

(x) Disclosure. All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated or aggregated with prior offerings by
the Company for purposes of the Securities Act or any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, (i) the Company and each Subsidiary has accurately and timely filed all
federal, state and foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) the
Company and each Subsidiary has paid or accrued all taxes shown as due thereon,
or, where payment is not due yet, has established in accordance with GAAP an
adequate accrual for all material taxes through the end of the last period for
which the Company and its Subsidiaries ordinarily record items in their
respective books and (iii) there is no tax deficiency in any material amount
which has been asserted or threatened against the Company or any Subsidiary.

(aa) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

(bb) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(cc) No Disagreements with Accountants. Our independent registered public
accounting firm has informed us that there are no disagreements of any kind
presently existing between the Company and the independent registered public
accounting firm employed by the Company.

 

16



--------------------------------------------------------------------------------

(dd) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser, any
Affiliate thereof or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

(ee) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Shares.

(ff) Form Eligibility. The Company is not an “ineligible issuer” (as defined in
Rule 405 promulgated under the Securities Act) and is eligible to register the
Shares for resale by the Purchasers on a registration statement on Form S-1
under the Securities Act. The Company is subject to the reporting requirements
of the Exchange Act, and has filed all reports required thereby. Provided none
of the Purchasers is deemed to be an underwriter with respect to any Shares, to
the Company’s knowledge, there exist no facts or circumstances (including
without limitation any required approvals or waivers or any circumstances that
may delay or prevent the obtaining of accountant’s consents) that reasonably
could be expected to prohibit or delay the preparation and filing of a
registration statement on Form S-1 under the Securities Act registering the
Shares for public resale as contemplated in the Registration Rights Agreement.

(gg) Equal Treatment of Purchasers. Except as set forth on Schedule 3.1(gg), the
Company has not entered into any Transaction Document (including without
limitation any letter agreement) with any Purchaser that amends, supplements or
otherwise modifies the terms of the Transaction Documents.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions

 

17



--------------------------------------------------------------------------------

contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except in relation to
enforceability (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b) Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state or other securities law and is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state or other securities law, has no present intention of
distributing any of such Shares in violation of the Securities Act or any
applicable state or other securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares (this representation and warranty not limiting
such Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state or other securities law.
Such Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.

(c) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. No Purchaser is required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f) Short Sales and Confidentiality Prior to the Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any transaction, including Short Sales, in the
securities of the Company during the period commencing from the time that such
Purchaser first received a term sheet (written or oral) from

 

18



--------------------------------------------------------------------------------

the Company or any other Person setting forth the material terms of the
transactions contemplated hereunder until the date hereof (“Discussion Time”).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Shares
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

(g) Filings, Consents and Approvals. The Purchaser is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other Governmental Authority or other
Person in connection with the execution, delivery and performance by the
Purchaser of the Transaction Documents, including without limitation that it is
not required to make any filings or obtain any approvals under the
Hart-Scott-Rodino Antitrust and Improvements Act of 1976, other than any filings
required pursuant to Section 13 or Section 16 of the Exchange Act.

(h) Provision of Information. Such Purchaser has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Shares and the finances, operations and business of the Company; and
(ii) the opportunity to request such additional information which the Company
possesses or can acquire without unreasonable effort or expense.

(i) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by such Purchaser to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.

(j) Acknowledgement. Each Purchaser acknowledges that the Company has relied
upon the representations and warranties of the Purchasers set forth in
Section 3.2 in its determination that no registration under the Securities Act
is required for the offer and sale of the Shares by the Company to the
Purchasers as contemplated by this Agreement.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Each of the Purchasers agrees that its Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Shares, other than pursuant to an effective registration statement
or Rule 144, to the Company or to an Affiliate of a Purchaser, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the

 

19



--------------------------------------------------------------------------------

Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer, other than pursuant to an effective registration statement or
Rule 144, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of a Purchaser under this Agreement and
the Registration Rights Agreement.

(b) Each Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of its Shares in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such Shares
pursuant to Rule 144, or (iii) if such Shares are eligible for sale under
Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder. The Company agrees that following the Effective Date or at
such time as such legend is no longer required under this Section 4.1(c), it
will, no later than three (3) Trading Days following the delivery by a Purchaser
to the Company or the Transfer Agent of a certificate representing Shares issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares that is free from all restrictive and other legends. Notwithstanding
the foregoing, the Company shall not be required to remove any legends until all
Shares represented by a single certificate are no longer subject to
restrictions. If only a portion of the Shares represented by any single
certificate are subject to restrictions, the holder of the certificate may
request, or the Company may require, that such certificate be cancelled and two
new certificates be issued. One certificate shall represent, and be in the
amount of, Shares not subject to restrictions and shall bear no legend and the
second certificate shall represent, and be in the amount of, Shares subject to
restrictions and shall bear an appropriate legend. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section. Certificates for Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchasers by crediting the account of the Purchaser’s prime broker or
custodian bank with the Depository Trust Company system.

 

20



--------------------------------------------------------------------------------

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing Shares
as set forth in this Section 4.1 is predicated upon the Company’s reliance that
the Purchaser will sell any Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Shares are sold pursuant to
a Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein.

4.2 Furnishing of Information. As long as any Purchaser owns Shares and the
Company remains subject to the requirements of the Exchange Act, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Shares, if the Company is not required to file reports pursuant
to the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, to the extent required from time to time to enable such
Person to sell such Shares without registration under the Securities Act within
the requirements of the exemption provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchasers or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity; Notice of Certain Events. The Company
shall, by 8:30 a.m. (New York City time) on the Trading Day immediately
following the date hereof, issue a Current Report on Form 8-K, disclosing the
material terms of the transactions contemplated hereby and filing the
Transaction Documents as exhibits thereto. The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release or otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Each party hereto shall promptly notify
the other parties hereof of (i) any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement; (ii) any
material notice or other communication from any Governmental Authority in
connection

 

21



--------------------------------------------------------------------------------

with the transactions contemplated by this Agreement; (iii) any actions, suits,
claims, investigations or proceedings commenced or, to its knowledge, threatened
against, relating to or involving or otherwise affecting the Company or any of
its Subsidiaries or such Purchaser and any of its Affiliates that relate to the
consummation of the transactions contemplated by this Agreement; (iv) any
inaccuracy of any representation or warranty of that party contained in this
Agreement at any time during the term hereof that could reasonably be expected
to cause any condition set forth in Section 2.3 not to be satisfied; and (v) any
failure of that party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section shall not limit or
otherwise affect the remedies available hereunder to the party receiving that
notice.

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and the Purchasers.

4.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for working capital purposes and shall not use such proceeds
for the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), or to redeem any Common Stock or Common Stock Equivalents or to
settle any outstanding litigation.

4.7 Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special meeting of stockholders of the Company (the “Stockholder
Meeting”) a proxy statement meeting the requirements of Section 14 of the
Exchange Act and the related rules and regulations thereunder promulgated by the
Commission (the “Proxy Statement”) soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting, which meeting shall be called
promptly but in no event later than 90 days from the date hereof, for approval
of resolutions approving the Company’s issuance of all Second Closing Securities
(the “Stockholder Approval”) in accordance with the law and the rules and
regulations of Nasdaq and the Delaware General Corporation Law, and the Company
shall use its reasonable efforts to solicit its stockholders’ approval of such
resolutions. Notwithstanding any other provision of this Agreement, no Second
Closing Securities shall be issued under this Agreement to any Purchaser prior
to Stockholder Approval (which, for this purpose shall not include the vote of
any shares acquired by such Purchaser in the Initial Closing) except in
accordance with the rules and interpretations of Nasdaq. The Company and the
Purchasers shall cooperate with one another (i) in connection with the
preparation of the Proxy Statement, and (ii) in taking such actions or making
any such filings, furnishing information required in connection with the Proxy
Statement and seeking timely to obtain any such actions, consents, approvals or
waivers. The Purchasers and their counsel shall be given no less than three
Trading Days to review and comment on the Proxy Statement before that document
(or any amendment thereto) is filed with the Commission, and reasonable and good
faith consideration shall be given to any comments made by such party and its
counsel. Each of the Purchasers and the Company shall provide the other party
and its counsel with (x) any comments or other communications, whether written
or oral, that such party

 

22



--------------------------------------------------------------------------------

or its counsel may receive from time to time from the Commission or its staff
with respect to the Proxy Statement promptly after receipt of those comments or
other communications and (y) a reasonable opportunity to participate in the
response to those comments and to provide comments on that response (to which
reasonable and good faith consideration shall be given), including by
participating in any discussions or meetings with the Commission.

4.8 Indemnification of Purchasers. Subject to the provisions of this
Section 4.8(a), the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur, it
being understood and agreed that such losses and damages are not limited to
out-of-pocket expenses (collectively “Losses”) as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against a Purchaser, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is principally
based upon any one or more of the following: (i) a breach of such Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser may have with any such stockholder
or (ii) any violations by the Purchaser of state or federal securities laws or
any conduct by such Purchaser that is determined by a final judgment of a court
of competent jurisdiction to constitute fraud, gross negligence or willful
misconduct; provided that, for the sake of clarity, the Company shall advance
any expenses actually and reasonably incurred by or on behalf of any Purchaser
Party in connection with a Proceeding promptly after receipt by the Company of a
reasonably detailed invoice therefor, but the relevant Purchaser Party(ies)
shall reimburse the Company for all amounts so advanced by the Company if and
only to the extent that a court of competent jurisdiction shall have finally
determined that the relevant Purchaser Party’s conduct constituted fraud, gross
negligence or willful misconduct). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing
(provided, that the failure of any Purchaser Party to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that such failure shall have
prejudiced the Company), and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party if the Company acknowledges in writing its obligation to
indemnify such Purchaser Party hereunder for any Losses that may result from
such action. Any Purchaser Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of

 

23



--------------------------------------------------------------------------------

time to acknowledge in writing its obligation to indemnify such Purchaser Party
hereunder or to assume such defense and to employ counsel or (iii) in such
action there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement
(i) for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed, if the
Company has previously acknowledged in writing its obligations to indemnify such
Purchaser Party hereunder against Losses that may result from such action; or
(ii) to the extent, but only to the extent that any Losses are proximately
caused by (A) any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents, (B) any violations by the
Purchaser of state or federal securities laws or (C) any conduct by such
Purchaser that has been finally determined by a court of competent jurisdiction
to have constituted fraud, gross negligence or willful misconduct. The Company
shall obtain the prior written consent of the relevant Purchaser Party(ies)
before entering into any settlement of any third party claim if the settlement
does not release the relevant Purchaser Party(ies) from all liabilities and
obligations with respect to such claim or the settlement imposes injunctive or
other equitable relief against the relevant Purchaser Party(ies).

4.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement.

4.10 Listing of Common Stock. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market. The Company
shall use its reasonable best efforts to cause the Shares to be approved for
listing on the Trading Market, subject to official notice of issuance, prior to
the respective Closing Date.

4.11 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

4.12 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any Affiliate or other Person acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period commencing
at the beginning of the Discussion Time and ending at the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.4. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until the

 

24



--------------------------------------------------------------------------------

later of (i) such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in Section 4.4 and (ii) such time
as any material non-public information provided to a Purchaser is disclosed or
ceases to be material, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock “against the box” prior to the Effective Date of the
Registration Statement with the Shares is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.

4.13 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser. Each Purchaser shall take all commercially reasonable actions
that are reasonably requested by the Company related to, or to effectuate, the
filing of a Form D or any filing required pursuant to the “Blue Sky” laws of the
states of the United States which, for purposes of clarity, shall not include
the payment of any fees by such Purchaser.

4.14 Investment Company. The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.

ARTICLE V.

MISCELLANEOUS

5.1 Termination.

(a) This Agreement may be terminated by any Purchaser, as to such Purchaser’s
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Purchasers, by written notice to the other
parties, if (i) the Initial Closing has not occurred on or before the date 30
Trading Days after the date of this Agreement or (ii) as described below in
paragraph (b) with respect to the Second Closing; provided, however, that the
right to terminate this Agreement under this Section 5.1 shall not be available
to any Person

 

25



--------------------------------------------------------------------------------

whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time. Nothing in this Section 5.1 shall affect the right of any party to sue for
any breach by the other party (or parties).

(b) A Purchaser’s obligations under this Agreement with respect to the Second
Closing may be terminated by such Purchaser, without any effect whatsoever on
the Company’s other obligations hereunder to such Purchaser (including without
limitation Section 4.8) and without any effect whatsoever on the obligations
between the Company and the other Purchasers, by written notice to the other
parties if: (i) between the date hereof and the Second Closing: (A) the Company
shall have breached any of its representations, warranties, covenants or
obligations contained herein, which breach would result in the failure to
satisfy any condition set forth in Section 2.3(b) at the time of the Second
Closing and which the Company would be incapable of curing prior to the Second
Closing Date or (ii) the Second Closing shall not have been consummated on or
before the earlier of (A) the date that is 15 Trading Days after the date that
the Company obtains the Stockholder Approval and (B) on or before the date that
is 120 calendar days after the date of this Agreement.

(c) Sections 5.2, 5.3, 5.6, 5.8 and 5.9 shall survive any termination hereof
pursuant to this Section 5.1.

5.2 Fees and Expenses. Except as set forth in this Section 5.2, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay (i) the reasonable out-of-pocket expenses incurred by the
Purchasers (including reasonable fees and expenses of their counsel) up to
$300,000 on a pro rata basis in accordance with their relative Subscription
Amounts based upon reasonably detailed invoices therefor and (ii) all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

26



--------------------------------------------------------------------------------

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Purchasers holding at least 75% of the Shares then held by the
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought; provided that (i) any amendment of any of
Sections 2.2, 2.3, 3.2, 4.1, 4.2, 4.3, 4.4, 4.5, 4.8, 4.10, 4.11, 4.12, 5.1,
this Section 5.5 or the amount payable by any Purchaser for its Shares can only
be effected by a written instrument signed by the Company and each Purchaser and
(ii) no amendment to this Agreement that treats any Purchaser disparately by its
terms (as opposed to its effect) from the other Purchasers may be effected
without the consent of the disparately affected Purchaser. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Shares or rights to acquire Shares hereunder,
provided such transferee agrees in writing to be bound, with respect to the
transferred Shares and in all other respects bound to the terms of this
Agreement, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) as otherwise set forth in Section 4.8 and (ii) the Placement
Agent is an intended third party beneficiary of Article III hereof.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an

 

27



--------------------------------------------------------------------------------

inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If any party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
substantially prevailing party in such action or proceeding shall be reimbursed
by the other party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares until the 2 year anniversary of the
Closing Date. Notwithstanding the preceding sentence, any breach of
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence if notice of the inaccuracy or breach thereof
shall have been given in writing to the party against whom indemnity may be
sought prior to such time.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

28



--------------------------------------------------------------------------------

5.14 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document or any breach of any representation or
warranty of any other Purchaser under any Transaction Document. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through Company
Counsel. Company Counsel does not represent any of the Purchasers but only the
Company. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

 

29



--------------------------------------------------------------------------------

5.18 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

(Signature Pages Follow)

 

30



--------------------------------------------------------------------------------

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: CORSAIR III FINANCIAL SERVICES CAPITAL PARTNERS, L.P.

By: Corsair III Management L.P., as General Partner

By: Corsair Capital LLC, as General Partner

 

/s/ Amy M. Soeda

  

 

Signature    Second Signature (if purchasing jointly)

Amy M. Soeda, Chief Financial Officer

  

 

Printed Name    Printed Second Name

 

  

 

Entity Name    Entity Name

717 Fifth Ave., 24th Floor

  

 

Address    Address

New York, NY 10022

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

Corsair III Financial Services Capital Partners, L.P.

 

31



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: CORSAIR III FINANCIAL SERVICES OFFSHORE 892 PARTNERS, L.P.

By: Corsair III Management L.P., as General Partner

By: Corsair Capital LLC, as General Partner

 

/s/ Amy M. Soeda

  

 

Signature    Second Signature (if purchasing jointly)

Amy M. Soeda, Chief Financial Officer

  

 

Printed Name    Printed Second Name

 

  

 

Entity Name    Entity Name

717 Fifth Ave., 24th Floor

  

 

Address    Address

New York, NY 10022

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

Corsair III Financial Services Offshore 892 Partners, L.P.



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: UNION SQUARE PARTNERS, L.P.

 

/s/ Craig Fisher

  

 

Signature    Second Signature (if purchasing jointly)

Craig Fisher, General Counsel

  

 

Printed Name    Printed Second Name

Union Square Partners, L.P.

  

 

Entity Name    Entity Name

230 Park Ave. South, 11th Floor

  

 

Address    Address

New York, NY 10003

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

Union Square Partners, L.P.



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: SWISS REINSURANCE COMPANY

 

/s/ Juerg Steiger

  

/s/ Christian Hinze

Signature    Second Signature (if purchasing jointly)

Juerg Steiger

  

Christian Hinze

Printed Name    Printed Second Name

Swiss Reinsurance Company

  

Swiss Reinsurance Company

Entity Name    Entity Name

Mythenquai 50/60

  

Mythenquai 50/60

Address    Address

8022 Zurich, Switzerland

  

8022 Zurich, Switzerland

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

Swiss Reinsurance Company



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: OZ MASTER FUND, LTD.

 

/s/ Joel Frank

  

 

Signature    Second Signature (if purchasing jointly)

Joel Frank

  

 

Printed Name    Printed Second Name

OZ Master Fund, Ltd.

  

 

Entity Name    Entity Name c/o Goldman Sachs (Cayman) Trust, Ltd.    Harbour
Centre   

P.O. Box 896

  

 

Address    Address George Town, Grand Cayman   

Cayman Islands

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

 



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: GPC LV II LLC

 

/s/ Joel Frank

  

 

Signature    Second Signature (if purchasing jointly)

Joel Frank

  

 

Printed Name    Printed Second Name

GPC LV II LLC

  

 

Entity Name    Entity Name c/o Corporation Service Company   

2711 Centerville Road, Suite 400

  

 

Address    Address

Wilmington, DE 19808

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

 



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: FLEET MARITIME, INC.

 

/s/ Joel Frank

  

 

Signature    Second Signature (if purchasing jointly)

Joel Frank

  

 

Printed Name    Printed Second Name

Fleet Maritime, Inc.

  

 

Entity Name    Entity Name c/o The International Trust Company   

80 Broad Street

  

 

Address    Address City of Monrovia    County of Monfserrado   

Republic of Liberia

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

Tax ID # or Social Security #

  

Tax ID # or Social Security #

Name in which Shares should be issued:   

 



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P.

 

/s/ Joel Frank

  

 

Signature    Second Signature (if purchasing jointly)

Joel Frank

  

 

Printed Name    Printed Second Name OZ Global Special Investments   

Master Fund, L.P.

  

 

Entity Name    Entity Name c/o Goldman Sachs (Cayman) Trust, Ltd.    Harbour
Centre   

P.O. Box 896

  

 

Address    Address George Town, Grand Cayman   

Cayman Islands

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

 



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: SAB CAPITAL PARTNERS, L.P.

By: SAB CAPITAL MANAGEMENT, L.P., investment manager of the Purchaser

 

/s/ Michael J. Casey

  

 

Signature    Second Signature (if purchasing jointly)

Michael J. Casey

  

 

Printed Name    Printed Second Name

SAB Capital Partners, L.P.

  

 

Entity Name    Entity Name

767 Fifth Avenue, 21st Floor

  

 

Address    Address

New York, NY 10153

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

Goldman, Sachs & Co.



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: SAB CAPITAL PARTNERS II, L.P.

By: SAB CAPITAL MANAGEMENT, L.P., investment manager of the Purchaser

 

/s/ Michael J. Casey

  

 

Signature    Second Signature (if purchasing jointly)

Michael J. Casey

  

 

Printed Name    Printed Second Name

SAB Capital Partners II, L.P.

  

 

Entity Name    Entity Name

767 Fifth Avenue, 21st Floor

  

 

Address    Address

New York, NY 10153

  

 

City, State and Zip Code    City, State and Zip Code

 

  

 

Telephone-Business    Telephone-Business

 

  

 

Facsimile-Business    Facsimile-Business

 

  

 

Tax ID # or Social Security #    Tax ID # or Social Security # Name in which
Shares should be issued:   

Goldman, Sachs & Co.



--------------------------------------------------------------------------------

Execution Version

 

SIGNATURE PAGE    Date Signed: November 12, 2007

PURCHASER: SAB OVERSEAS MASTER FUND, L.P.

By: SAB CAPITAL MANAGEMENT, L.P., investment manager of the Purchaser

 

/s/ Michael J. Casey

  

 

Signature

   Second Signature (if purchasing jointly)

Michael J. Casey

  

 

Printed Name

   Printed Second Name

SAB Overseas Master Fund, L.P.

  

 

Entity Name

   Entity Name

767 Fifth Avenue, 21st Floor

  

 

Address

   Address

New York, NY 10153

  

 

City, State and Zip Code

   City, State and Zip Code

 

  

 

Telephone-Business

   Telephone-Business

 

  

 

Facsimile-Business

   Facsimile-Business

 

  

 

Tax ID # or Social Security #

   Tax ID # or Social Security #

Name in which Shares should be issued:

  

Goldman, Sachs & Co.



--------------------------------------------------------------------------------

This Securities Purchase Agreement is agreed to and accepted as of November 12,
2007.

 

NEWSTAR FINANCIAL, INC. By:  

/s/ Timothy J. Conway

Name:   Timothy J. Conway Title:   Chairman and CEO

 

2



--------------------------------------------------------------------------------

EXHIBIT A-1

Schedule of Purchasers for the Initial Closing

 

Purchaser

   Shares    Subscription Amount

Corsair III Financial Services Capital Partners, L.P.

   2,209,238    $ 22,092,380

Corsair III Financial Services Offshore 892 Partners, L.P.

   110,148    $ 1,101,480

Union Square Partners, L.P.

   2,319,386    $ 23,193,860

Swiss Reinsurance Company

   1,739,539    $ 17,395,390

OZ Master Fund, Ltd.

   558,412    $ 5,584,120

GPC LV II LLC

   6,551    $ 65,510

Fleet Maritime, Inc.

   10,315    $ 103,150

OZ Global Special Investments Master Fund, L.P.

   4,568    $ 45,680

SAB Capital Partners, L.P.

   200,799    $ 2,007,990

SAB Capital Partners II, L.P.

   4,512    $ 45,120

SAB Overseas Master Fund, L.P.

   84,612    $ 846,120

Total

   7,248,080    $ 72,480,800            



--------------------------------------------------------------------------------

EXHIBIT A-2

Schedule of Purchasers for the Second Closing

 

Purchaser

   Shares    Subscription Amount

Corsair III Financial Services Capital Partners, L.P.

   1,600,801    $ 16,008,010

Corsair III Financial Services Offshore 892 Partners, L.P.

   79,813    $ 798,130

Union Square Partners, L.P.

   1,680,614    $ 16,806,140

Swiss Reinsurance Company

   1,260,461    $ 12,604,610

OZ Master Fund, Ltd.

   404,623    $ 4,046,230

GPC LV II LLC

   4,746    $ 47,460

Fleet Maritime, Inc.

   7,475    $ 74,750

OZ Global Special Investments Master Fund, L.P.

   3,310    $ 33,100

SAB Capital Partners, L.P.

   145,498    $ 1,454,980

SAB Capital Partners II, L.P.

   3,270    $ 32,700

SAB Overseas Master Fund, L.P.

   61,309    $ 613,090

Total

   5,251,920    $ 52,519,200            



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Form of Opinion of Company Counsel

1. The Company is validly existing as a corporation and in good standing under
Delaware law with the corporate power and authority to own and use its
properties and assets and to conduct its business as currently conducted.

2. The Company has the corporate power and authority to (a) execute, deliver and
perform the Transaction Documents, (b) issue, sell and deliver the Shares and
(c) carry out and perform its obligations under the Transaction Documents and
consummate the transactions contemplated thereby.

3. The Transaction Documents have been duly and validly executed and delivered
by the Company. The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby, including without limitation, the issuance of the Shares, have been
duly authorized by all necessary corporate action on the part of the Company.
The Transaction Documents constitute legal, valid and binding obligations of the
Company, enforceable against the Company according to their terms.

4. Subject to the accuracy of the Purchasers’ representations set forth in
Section 3.2 of the Purchase Agreement, no approval, authorization, waiver,
consent, registration, filing, qualification, license or permit of or with any
court, regulatory, administrative or other governmental body is required for the
execution and delivery of the Transaction Documents or the consummation of the
transactions contemplated thereby, except for the filing of a Form D with the
Commission and such other filings required under applicable state securities
laws and we express no opinion with respect to the rules of the NASD.

5. The Shares have been duly authorized and, when paid for and issued in
accordance with the Purchase Agreement, the Shares will be validly issued, fully
paid and non-assessable.

6. Subject to the accuracy of the Purchasers’ representations set forth in
Section 3.2 of the Purchase Agreement, the offer and sale of the Shares to the
Purchasers in accordance with the terms of the Purchase Agreement is exempt from
the registration requirements of Section 5 of the Securities Act and from the
securities registration and qualification requirements of all applicable state
securities laws.

7. The execution, delivery and performance by the Company, and the compliance by
the Company with the terms of the Transaction Documents and the issuance, sale
and delivery of the Shares pursuant to the Transaction Documents will not
(a) violate any provision of the Certificate of Incorporation or Bylaws,
(b) result in a breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or result in or permit
the termination or modification of, any agreement or instrument that is included
as an exhibit to the SEC Reports, or (c) violate any order, writ, judgment or
decree known to us to which the Company is a party or is subject.